            Case 19-50351-JKS     Doc 74       Filed 08/23/21    Page 1 of 2




                IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF DELAWARE

In re:                                               )   Chapter 11
                                                     )
WOODBRIDGE GROUP OF COMPANIES, LLC,                  )   Case No. 17-12560 (JKS)
et al.,                                              )
                                                     )   (Jointly Administered)
                                                     )
MICHAEL GOLDBERG, as Liquidating Trustee of          )
the Woodbridge Liquidation Trust, successor in       )
interest to the estates of WOODBRIDGE GROUP          )
OF COMPANIES, LLC, et al.,                           )
                                    Plaintiff,       )
                                                     )
vs.                                                  )
                                                     )
Sylvan & Jeannette Jutte,                            )   Adv. Pro. No. 19-50308 (JKS)
Brian & Robin Korkus,                                )   Adv. Pro. No. 19-50309 (JKS)
Delton & Jean Christman,                             )   Adv. Pro. No. 19-50314 (JKS)
Floyd & Lavonne Davis,                               )   Adv. Pro. No. 19-50317 (JKS)
George & Charlene Iwahiro,                           )   Adv. Pro. No. 19-50319 (JKS)
Toomas & Pamela Heinmets,                            )   Adv. Pro. No. 19-50322 (JKS)
Janet V. Dues,                                       )   Adv. Pro. No. 19-50328 (JKS)
Dena Falkenstein,                                    )   Adv. Pro. No. 19-50329 (JKS)
Judy Karen Goodin,                                   )   Adv. Pro. No. 19-50330 (JKS)
Denis W. Hueth,                                      )   Adv. Pro. No. 19-50331 (JKS)
Christian Lester,                                    )   Adv. Pro. No. 19-50332 (JKS)
Jane Marshall,                                       )   Adv. Pro. No. 19-50335 (JKS)
Laurence J. Nakasone,                                )   Adv. Pro. No. 19-50337 (JKS)
Blaine Phillips,                                     )   Adv. Pro. No. 19-50338 (JKS)
Jeff Schuster,                                       )   Adv. Pro. No. 19-50341 (JKS)
Jennifer Tom,                                        )   Adv. Pro. No. 19-50342 (JKS)
Anita Bedoya & Mark Bedoya,                          )   Adv. Pro. No. 19- 50343 (JKS)
Anita Bedoya & Julian Duran,                         )   Adv. Pro. No. 19-50344 (JKS)
Ronald Cole,                                         )   Adv. Pro. No. 19-50346 (JKS)
Ronald Draper,                                       )   Adv. Pro. No. 19-50347 (JKS)
Lawrence J. Paynter,                                 )   Adv. Pro. No. 19-50351 (JKS)
Nannette Tibbitts,                                   )   Adv. Pro. No. 19-50353 (JKS)
Clayton Nakasone,                                    )   Adv. Pro. No. 19-50832 (JKS)
                                 Defendants.         )




                                           1
                   Case 19-50351-JKS       Doc 74       Filed 08/23/21   Page 2 of 2



                                               ORDER

       Upon consideration of the Defendants’ Request for Oral Argument on Defendants’ Motion

to Temporarily Stay the Prosecution of Their Complaints Pending the Determination of

Distributions to Class 3 Note Claimants (the “Motion”), IT IS HEREBY ORDERED THAT:

       1.         The Request for Oral Argument is hereby granted pursuant to Rule 7007-3 of the

Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware.

       2.         Oral argument on the Motion will be held on September 24, 2021, at 1:00 p.m.

prevailing Eastern Time, on Zoom. All parties wishing to appear must do so by registering at the

following link:

      https://debuscourts.zoomgov.com/meeting/register/vJItd-uprDwoE5ZezN7Xrrff-5afQQVebSU




                                                    2
